PER CURIAM.
We affirm the final judgment based on a jury verdict awarding appellee $20,075 in this eminent domain action. The trial court properly allowed the jury to consider, as evidence of the value of the property, a comparable sale to the condemning authority subsequent to the date the declaration of taking was filed. See City of Fort Lauderdale v. Casino Realty, Inc., 313 So.2d 649 (Fla.1975); Division of Administration, State, Department of Transportation v. Samter, 393 So.2d 1142 (Fla. 3d DCA), pet. for rev. denied, 402 So.2d 612 (Fla.1981); Wilkerson v. Division of Administration, State, Department of Transportation, 319 So.2d 585 (Fla. 2d DCA 1975); Central and Southern Florida Flood Control District v. Dinkines, 165 So.2d 189 (Fla. 3d DCA 1964); cf. Home Owners of Winter Haven, Inc. v. *72Polk County, 320 So.2d 480 (Fla. 2d DCA 1975), cert. denied, 336 So.2d 106 (Fla.1976).